Citation Nr: 1209467	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable evaluation assigned for right ear hearing loss and denied a claim for service connection for left ear hearing loss.  The Veteran perfected an appeal as to both issues.

Service connection for left ear hearing loss was subsequently granted in a July 2010 Board decision.  A July 2010 rating decision effectuated the grant and assigned a noncompensable evaluation, effective August 19, 2005.  The issue of entitlement to a compensable evaluation for bilateral hearing loss was remanded to obtain a contemporaneous examination.  The requested examination was provided, but the Board remanded the claim in November 2011 to seek clarification of the examination findings.  The actions directed by the Board have been substantially complied with and the matter returned for appellate review.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in October 2005 was 52.5 in the right ear and 42.5 in the left.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  

2.  The average Puretone threshold in decibels during an authorized audiological evaluation in October 2010 was 58.75 in the right ear and 37.5 in the left.  Speech recognition scores using the Maryland CNC word lists were 84 percent in both ears.  

3.  The average Puretone threshold in decibels during an authorized audiological evaluation in December 2011 was 52.5 in the right ear and 45 in the left.  Speech recognition scores using the Maryland CNC word lists were 86 percent in the right ear and 90 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

The Veteran contends that he is entitled to a compensable evaluation for his bilateral hearing loss.  He reports a substantial loss of hearing but points to his service treatment records as support.  The Veteran also indicates that he needs medication drops and wears hearing aids in both ears.  See VA Form 21-4138 received August 2005; November 2005 notice of disagreement; March 2006 VA Form 9; July 2010 VA Form 21-4142; July 2010 VA Form 21-4138.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2011). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2011).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

The evidence in this case consists of three VA audio examinations.  The Board notes at this juncture that the Veteran's reliance on his service treatment records is misplaced, as it is the current severity of his bilateral hearing loss that is for consideration at this time, not manifestations of hearing loss during service.  

During an October 2005 VA examination, the Veteran reported his situation of greatest difficulty is when listening to the television or conversations when background noise is present.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
65
70
LEFT
25
30
40
45
55

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The pure tone decibel threshold average was 52.5 in the right ear (rounded up to 53) and 42.5 (rounded up to 43) in the left.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level I in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

At his October 2010 VA audio examination, the Veteran reported that he used to be a construction site worker and that he was missing instructions due to his hearing loss.  For example, he reported that he was instructed to sweep the dust from cutting sidewalks but misunderstood and used a blower, for which he was reprimanded.  He indicated that he was advised to "start listening to what people say" since one of the other employees was doing everything because he was not performing to their satisfaction.  The Veteran reported that he had never been fired from a job but resigned prior to being fired.  He indicated that he felt his mistakes at work were related to not hearing instructions and he believed that he had been denied jobs due to misunderstandings and asking for repeats during interviews.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
75
80
LEFT
15
25
30
45
50

Speech audiometry revealed speech recognition ability of 84 percent in both ears.  The pure tone decibel threshold average was 58.75 in the right ear and 37.5 in the left.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level III in the right ear and a Level II in the left.  The applicable percentage rating remains 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

Pursuant to the Board's November 2011 remand, the Veteran underwent another VA audio examination in December 2011.  At this juncture, the Board notes that the claim was remanded in November 2011 in order for the VA examiner who had conducted the October 2010 VA examination to clarify the results of speech recognition testing.  The Board specifically noted that the examiner reported speech recognition scores of 84 percent bilaterally but directly under that report, the examiner described speech recognition performance of "Good 92 - 80%" bilaterally.  The Board further noted that no explanation of these numbers was provided and that it was unclear which of those numbers (84, 92 or 80) should be interpreted as the Maryland CNC speech recognition testing score for application under 38 C.F.R. §§ 3.385 and 4.85.

At the time of the December 2011 VA audio examination, authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
75
70
LEFT
20
30
35
55
60

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.  The pure tone decibel threshold average was 52.5 in the right ear and 45 in the left.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level II in both ears.  The applicable percentage rating remains 0 percent under Table VII.  See 38 C.F.R. § 4.85.  The examiner reported that the test results were valid for rating purposes.

Addressing the Board's inquiry about the October 2010 examination report, the December 2011 VA examiner (who had also provided the October 2010 VA examination) explained that word recognition scores are designated by categories: excellent (94-100%); good (80-92%); fair (70-78%); poor (less than 70%).  The Veteran's word recognition scores (WRS) were 84 percent for the right and left ears and the template used prior to the DBQ template required that the WRS category be selected.  The examiner copied and pasted the October 2010 report, to include the WRS and the description of the WRS.  The examiner indicated that there was a hyphen between the numbers 92 and 80 and noted that when a hyphen is used between two numbers, it delineates a range such that there were NOT three values indicated.  Rather, there are individual values that represent the WRS for each ear and a range in which the value falls in that is used to describe the speech performance.  The Board is satisfied with this explanation, and acknowledges that the Veteran's bilateral speech recognition score was 84 percent at the October 2010 VA examination.  

The examiner noted that the functional effects of the Veteran's hearing loss were reviewed and he concurred with what was previously recorded in October 2010.  This included a discussion of the impact of the Veteran's hearing loss on ordinary conditions of daily life, including the ability to work.  

The Veteran's hearing loss disability has remained consistent over the appeals period and at no time during the course of the Veteran's appeal has the evidence shown his bilateral hearing loss to be of such severity so as to warrant a compensable schedular rating.  Rather, as noted above, the applicable percentage rating at the time of each examination has been 0 percent under Table VII.  

The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) apply to this case.  Consideration under these provisions, however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  See October 2005, October 2010 and December 2011 VA audio examination reports.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Extraschedular consideration

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty listening to the television or conversations when background noise is present; missing instructions due to his hearing loss; needing people to repeat what they say) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

Inferred claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised, as requested by the Veteran's representative.  See March 2012 written brief presentation.  Although the Veteran has reported some interference with employment, he has never asserted that he is unemployable.  Moreover, the interference with employment is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, referral for consideration of a TDIU on an extraschedular basis, as requested by the representative, is not warranted.  



Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by a letter dated in September 2005, and additional notice by letters dated June 2006 and July 2010.  The claim was readjudicated in supplemental statements of the case (SSOC) dated June 2011 and January 2012.  Mayfield, 444 F.3d at 1333; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence, to include VA treatment records; afforded the Veteran multiple audiological examinations; and obtained medical opinions as to the severity of his disability.  The Board finds that the agency of original jurisdiction substantially complied with the November 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the Veteran has not contended otherwise.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board notes the case Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), in which the United States Court of Appeals for Veterans Claims held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the October 2005 VA examiner specifically noted the Veteran's reported situation of greatest difficulty was listening to the television or conversations when background noise is present and the October 2010 VA examiner, who also performed the December 2011 examination, reported the Veteran's contentions regarding the difficulty he had hearing while working at construction sites.  As such, the VA examiners have fully complied with the holdings of Martinak.

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 




ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


